DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 claims a “height to diameter ratio of 2:1”.  However, as per the specification, par. [0033], this should read the “diameter to height ratio” (and consistent with claims 9 and 13).
Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 claims “wherein the length of each brick varies based on the number of cylindrical studs on the top sidewall”.  However, claim 
Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 claims “wherein the length of each brick varies based on the number of cylindrical studs on the top sidewall”.  However, claim 12, from which claim 14 depends, claims “a miniature building brick”.   As such, claim 12 only requires one brick whereas claim 14 requires more than one.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Saigo et al. (herein “Saigo”; US Pub. No. 2011/0045733 A1) as evidenced by Ishimatsu (US Pub. No. 2021/0154590 A1) and as further evidenced by Saigo et al. (herein “Saigo ‘502”; US Pub. No. 2015/0174502 A1).
Regarding claim 1, Saigo discloses a miniature building system (Figs. 2 and 7 and pars. [0041] and [0054]; noting these dimensions are smaller than a standard LEGO block as disclosed in applicant’s prior art) comprising: a plurality of first molded miniature brick structures having a height and width defined by a top wall and four sidewalls (Fig. 2(A) and par. [0015] disclosing “molded” and noting “plurality” is obvious given a construction element or duplication of parts), and at least one cylindrical stud positioned on the top wall (Fig. 2(A), items 37), each of the top wall and sidewalls having a wall thickness (par. [0041]), wherein each of the plurality of bricks comprises a wall-thickness to height to width ratio of 0.7: 3.05: 7.90 (Fig. 2(A) and par. [0041]); and a plurality of second molded miniature brick structures having a height and width defined by a top wall and four sidewalls (Fig. 7(A and and at least one cylindrical stud positioned on the top wall (Fig. 7(A), item 37), each of the top wall and sidewalls having a wall thickness (pars. [0054]-[0055]), wherein each of the plurality of bricks comprises a wall-thickness to height to width ratio of 0.7: 3:05: 3.90 (Fig. 7(A) and pars. [0054]-[0055]), wherein each of the at least one cylindrical stud for the plurality of first molded miniature brick structures and the plurality of second molded miniature brick structures has a to height ratio of 2.50:1.70 (par. [0037]).  It is noted that Saigo does not specifically disclose the specific ratios as claimed by applicant, including the first block ratio of 1.0: 6.3 : 10.35, a second block ratio of 1.0: 2.09: 10.35, and a coupling stud diameter to height ratio of 2: 1. However, regarding the exact ratios as claimed by applicant, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In addition, to support the Examiner’s assertion that block dimensions (including wall thickness and coupling stud dimensions) are a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences: 1) Ishimatsu which specifically states that block height and width are a result-effective variable based on the specific usage of the block (par. [0046]), and 2) Saigo ‘502 which specifically states that block wall thickness and coupling stud height and diameter is a result effective variable that can be optimized based on holding strength between coupled blocks, block appearance, safety to the user, and the amount of material (and thus weight) to be used in each block (pars. [0052]-[0056]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact claimed ratios could be found through routine 
Regarding claim 2, Saigo discloses that the plurality of first and second molded miniature brick structures are interlocking (Fig. 8).
Regarding claim 3, Saigo discloses that the plurality of first molded miniature brick structures and the plurality of second molded miniature brick structures comprise an open bottom defined by the four sidewalls and the at least one cylindrical stud friction fits within the open bottom (Fig. 2(B), 7(B) and 8 and pars. [0056]-[0057] making obvious “friction fit”).
Regarding claim 4, Saigo discloses each of the plurality of first molded miniature brick structures comprises a length which varies between brick structures (Fig. 4(A) and 2(A); noting only two are required for a plurality).
Regarding claim 5, Saigo discloses each of the plurality of second molded miniature brick structures comprises a length which varies between each brick structure (Fig. 7(A) and 1(A); noting only two are required for a plurality).
Regarding claim 6, Saigo discloses that the sidewall thickness is 0.7 mm (par. [0038]). It is noted that Saigo does not specifically disclose that the sidewall thickness is 1.15 mm. However, regarding using a wall thickness of 1.15 mm, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In addition, to support the Examiner’s assertion that wall thickness is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Saigo ‘502 which specifically states that block wall thickness is a result effective variable used to optimize holding strength 
Regarding claim 7, Saigo discloses that each of the at least one cylindrical stud comprises a height of 1.8 mm (par. [0037]; noting “about 1.7 mm” makes obvious the claimed value).
Regarding claim 8, Saigo discloses a miniature building brick having a height, length, and width (Fig. 2 and par. [0041]; noting these dimensions are smaller than a standard LEGO block as disclosed in applicant’s prior art) comprising: a top wall; four identical sidewalls: and at least one cylindrical stud positioned on the top wall (Fig. 2(A), items 37); wherein, each of the top wall and sidewalls comprise a wall thickness, and a wall-thickness to height to width ratio is 0.7: 3.05: 7.90 (Fig. 2(A) and par. [0041]).  It is noted that Saigo does not specifically disclose the ratio as claimed by applicant, including the first block ratio of 1.0: 6.3 : 10.35.  However, regarding the exact ratio as claimed by applicant, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In addition, to support the Examiner’s assertion that block dimensions are a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences: 1) Ishimatsu which specifically states that block height and width are a result-effective variable based on the specific usage of the block (par. [0046]), and 2) Saigo ‘502 which specifically states that block 
Regarding claims 9 and 13, Saigo discloses that at least one cylindrical stud comprises a diameter to height ratio of 2.50:1.70 (par. [0037]).  It is noted that Saigo does not specifically disclose that the couple stud diameter to height ratio is 2: 1. However, regarding the exact ratio as claimed by applicant, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In addition, to support the Examiner’s assertion that block dimensions (including wall thickness and coupling stud dimensions) are a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Saigo ‘502 which specifically states that coupling stud height and diameter is a result effective variable that can be optimized based on holding strength between coupled blocks, block appearance, safety to the user, and the amount of material (and thus weight) to be used in each block (pars. [0052]-[0056]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact claimed ratio could be found through routine experimentation in order to optimize coupling holding strength, block appearance, safety to the user and overall weight of the block.
wherein the length of each brick varies based on the number of cylindrical studs on the top sidewall (Fig. 4(A) and 2(A)).
Regarding claim 11, Saigo discloses that the number of cylindrical studs is 1, 2, 4 or 8 (Fig. 2(A); noting four (4)).
Regarding claim 12, Saigo discloses a miniature building brick having a height, length, and width (Fig. 7 and par. [0041]; noting these dimensions are smaller than a standard LEGO block as disclosed in applicant’s prior art) comprising: a top wall: four identical sidewalls: and at least one cylindrical stud positioned on the top wall (Fig. 7(A), item 37); wherein, each of the top wall and sidewalls comprise a wall thickness, and a wall-thickness to height to width ratio is 0.7: 3:05: 3.90 (Fig. 7(A) and pars. [0054]-[0055]).  It is noted that Saigo does not specifically disclose the ratios as claimed by applicant, including the first block ratio of 1.0: 2.09 : 10.35.  However, regarding the exact ratio as claimed by applicant, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In addition, to support the Examiner’s assertion that block dimensions are a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences: 1) Ishimatsu which specifically states that block height and width are a result-effective variable based on the specific usage of the block (par. [0046]), and 2) Saigo ‘502 which specifically states that block wall thickness is a result effective variable that can be optimized based on holding strength between coupled blocks, block appearance, safety to the user, and the amount of material (and thus weight) to be used in each block (pars. [0052]-[0056]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact claimed ratio 
Regarding claim 14, Saigo discloses wherein the length of each brick varies based on the number of cylindrical studs on the top sidewall (Fig. 7(A) and 1(A)).
Regarding claim 15, Saigo discloses that the number of cylindrical studs is 1, 2, 4 or 8 (Fig. 7(A); noting one (1)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
3/14/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        


.